United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 26, 2006
                       _____________________
                                                         Charles R. Fulbruge III
                            No. 06-20173                         Clerk
                          Summary Calendar
                       _____________________

In The Matter Of:   BAQAR SHAH,

                                                                Debtor.
-------------------------------

MHENDRA R. MEHTA,

                                                           Appellant,

                              versus

KENNETH HAVIS, Chapter 7 Trustee,

                                                        Appellee.
_________________________________________________________________

           Appeal from the United States District Court
      for the Southern District of Texas, Houston Division
                        C.A. No. H-05-2456
_________________________________________________________________

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:1

     Mhendra R. Mehta appeals the district court’s dismissal of his

appeal of the bankruptcy court’s order that approved a compromise

between the trustee and multiple parties that had purchased real

property from the Debtor prior to the bankruptcy filing.             The

district court dismissed Mehta’s appeal because he failed to file

a brief with the district court within the time specified in

Bankruptcy Rule 8009(a)(1) -- or in the four months that followed.

     1
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
In bankruptcy cases, we review actions taken by the district court

in its appellate role for abuse of discretion.           In re CPDC Inc.,

221 F.3d 693, 698 (5th Cir. 2000).

     The appeal before the district court arose out of a compromise

between   the   bankruptcy   trustee   and   several    parties   who   had

purchased real property from the debtor prior to his filing of a

voluntary Chapter 7 petition for relief on February 6, 2001.            The

trustee filed a motion with the bankruptcy court to approve the

compromise on July 8, 2003. After an evidentiary hearing, in which

Mehta participated, the compromise was approved by the bankruptcy

court.    Mehta filed two motions to reconsider, both of which were

denied. The order was finalized on June 6, 2005 and the compromise

has since been fully consummated.      Mehta’s appeal to the district

court was docketed on July 15, 2005.            Under Bankruptcy Rule

8009(a)(1), Mehta’s brief was due fifteen days later.         On December

1, 2005, some four months after the due date, still having received

no brief nor any request for an extension, the district court

entered an order dismissing Mehta’s appeal.            Mehta then filed a

motion to vacate the order and reinstate his appeal; yet, he

provided no reasonable explanation for his failure to file a brief.

The district court denied the motion.        Mehta has now appealed to

this court, but again has not provided any justification for his

complete failure to file a brief.      Under these circumstances, the




                                   2
district court did not abuse its discretion in dismissing Mehta’s

appeal.2

     Mehta also appeals the district court’s order striking certain

record     designations   on   appeal.      It   is   uncontested   that   the

documents that Mehta sought to designate were not introduced as

evidence before the bankruptcy court. Mehta does not offer reasons

for his failure to provide these documents in the bankruptcy

hearing, nor does he offer any explanation as to how his case is

prejudiced by their exclusion.           In short, the district court did

not err in refusing to permit Mehta to designate documents for

appellate review that were never considered by the bankruptcy

court.

         Finally, in his reply brief, Mehta challenges the merits of

the bankruptcy court’s order, arguing that the court lacked subject

matter jurisdiction to approve this compromise.            Not only are the

merits of the order not before us, Mehta’s untimely argument has no

merit.

     For the foregoing reasons, the order of the district court

dismissing Mehta’s appeal is

     2
       We note that another panel of this court was recently
presented with facts involving Mehta that are nearly identical to
those presented here. In re Shah, No. 06-20161, 2006 WL 2683386
(5th Cir. 2006) (Slip Copy). In that case, Mehta appealed an order
of the bankruptcy court finding him in civil contempt and
sanctioning him. Mehta failed to file a brief in that case and the
district court dismissed his appeal. This court affirmed, holding
that “[g]iven the history of Mehta’s refusal to obey court orders,
his delaying tactics, and missed deadlines, the district court did
not err in dismissing this appeal.” Id. at *1.

                                     3
    AFFIRMED.




4